Determination annulled, without costs, and the matter remitted to the police pension board of the city of Buffalo, with instructions to make findings of fact in support of whatever determination it may reach on the evidence, with leave to any party appearing to introduce further evidence. We suggest that findings of fact on the following questions would be appropriate. 1. Did Thomas J. Gilligan suffer an injury on May 3, 1939? 2. If so, was such injury suffered while in the discharge of his duty as a police officer? 3. If so, did he die within one year after the said injury and as a result thereof? (Matter of New York Water Service Corp. v. Water Power and Control Comm., 283 N. Y. 23; Matter of Collins v. Behan, 285 id. 187; Matter of Raskin, 243 App. Div. 561; Matter of French v. Livingston, 261 id. 1049.) All concur. (Proceedings in nature of certiorari under article 78 of Civil Practice Act to review the determination of respondents in denying petitioner’s application for a pension.) Present — Crosby, P. J., Cunningham, Dowling, Harris and McCurn, JJ.